UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6632



THOMAS D. CROOKS, JR.,

                                            Petitioner - Appellant,

          versus


MICHAEL W. MOORE, South Carolina Department of
Corrections; RICKIE HARRISON, Warden; BOB
STEWART, Chief, South Carolina Law Enforcement
Division; LEON LOTT, Sheriff of Richland
County; ATTORNEY GENERAL OF THE STATE OF SOUTH
CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. Joseph F. Anderson, Jr., District
Judge. (CA-98-2458-2-17AJ)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Thomas D. Crooks, Jr., Appellant Pro Se. Larry C. Batson, Sr.,
Lesli Brown Darwin, SOUTH CAROLINA DEPARTMENT OF CORRECTIONS,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas D. Crooks, Jr., appeals the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1999).   We have reviewed the record and the district

court's opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See Crooks v. Moore, No. CA-98-2458-2-17AJ

(D.S.C. Apr. 26, 1999). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                 2